ACCEPTED
                                                                                                               03-14-00718-CV
                                                                                                                       5666395
                                                                                                    THIRD COURT OF APPEALS
                                         Law Office of                                                         AUSTIN, TEXAS
                                                                                                          6/12/2015 7:15:20 PM
                                   Michael S. Truesdale, PLLC                                                JEFFREY D. KYLE
                                                                                                                        CLERK


Michael S. Truesdale                                                        mike@truesdalelaw.com
       Board Certified • Civil Appellate Law                                             FILED IN
       Texas Board of Legal Specialization                                        3rd COURT OF APPEALS
	                                                                                    AUSTIN, TEXAS
                                               June 12, 2015                      6/12/2015 7:15:20 PM
                                                                                    JEFFREY D. KYLE
Honorable Jeffrey Kyle, Clerk                                                             Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX 78711
           Re:       03-14-00718-CV, Citizens against the Landfill in Hempstead et al. v.
                     Texas Commission on Environmental Quality, et al.
                     Response to Appellants’ Motion to Reconsider Denial of Oral Argument
Dear Mr. Kyle:
Please file this letter with the papers in the above-captioned case.
On June 9, 2015, Appellants filed a motion to reconsider the denial of their request
for oral argument. Pintail Landfill, LLC files this letter in response.

For the reasons set forth in its Brief of Appellee, Pintail opposes the Motion. While
Appellants contend the case raises “issues of first impression”, they do not identify
any such issues, nor do they explain why any such issues are so complicated that
they cannot be resolved based upon the briefing provided by top-tier counsel at every
stage in this case. Nor did they identify such issues or rely upon such a ground in
their initial statement regarding oral argument. Finally, while Appellants contend that
oral argument is needed to “bring clarity” to the written arguments, they do not
explain what deficiency exists in the briefing that needs to be clarified. Pintail
Landfill, LLC is willing to stand by its briefing without oral submission, as the case
simply does not warrant anything more than submission on the briefs.

Accordingly, Pintail Landfill, LLC opposes the motion requesting reconsideration of
the denial of oral argument, reserving its right to participate and present oral
argument in the event the motion is granted.

                                                    Respectfully submitted,

                                                    /s/ Michael S. Truesdale
                                                    Michael S. Truesdale
                                                    SBN 00791825
                                                    Counsel for Appellee Pintail Landfill, LLC


                                801 West Avenue, Suite 201 Austin, Texas 78701
                         512.482.8671 (ofc) • 866.847.8719 (fax) • www.truesdalelaw.com
Honorable Jeffrey Kyle
June 12, 2015
Page 2
	  

                              CERTIFICATE OF SERVICE
        On June 12, 2015, the undersigned certifies that he served a copy of this
letter on the following counsel by e-service:

V. Blaire Peña                                   Monica M. Jacobs
Terry L. Scarborough                             Diana L. Nichols
Michael L. Woodward                              Kelly Hart & Hallman LLP
Wesley P. McGuffey                               301 Congress Avenue, Suite 2000
Hance Scarborough, LLP                           Austin, Texas 78701
400 West 15th Street, Suite 9500                 Attorneys for City of Hempstead
Austin, TX 78701
Attorneys for Citizens Against the
Landfill in Hempstead

Nancy Olinger, Assistant Attorney General
Cynthia Woelk, Assistant Attorney General
P.O. Box 12548, Capitol Station (MC-066)
Austin, TX 78711-2548
Attorneys for the Texas Commission on Environmental Quality

                                                   /s/ Michael S. Truesdale
                                                   Michael S. Truesdale




                          801 West Ave., Suite 201, Austin, Texas 78701
                 512.482.8671 (ofc) • 866.847.8719 (fax) • www.truesdalelaw.com